EXHIBIT 10.1

DE-CONVERSION SERVICES AGREEMENT

THIS AGREEMENT, made and entered into as of this thirteenth (13th) day of April
2010, by and between Louisiana Energy Services, LLC, (“LES”) having offices at
PO Box 1789, Eunice, New Mexico  88231 and International Isotopes Fluorine
Products, Inc. (“IIFP”), having offices at 4137 Commerce Circle, Idaho Falls,
Idaho 83401.




AGREEMENT

For good and valuable consideration, the parties agree as follows:

1.  Definitions.  In addition to the terms "IIFP" and "LES," which are defined
above, as used in this Agreement, the following capitalized terms shall have the
meanings respectively assigned to them below:

"Addendum" means each mutually agreed upon addendum to this Agreement.

“Confidential Information” means all information provided by one party to the
other or to such other party’s representatives, whether furnished before or
after the date hereof, whether oral or written, and regardless of the manner or
form in which it is furnished.  Confidential Information includes all notes,
analyses, compilations, studies, forecasts, interpretations or other documents
prepared by either party or its representatives which contain, reflect or are
based upon, in whole or in part, the Confidential Information furnished by the
other party or its representatives pursuant hereto.  Confidential Information
also includes any exchanges of terms or offers whether binding or non-binding by
or between the parties.  Confidential Information does not include, however,
information which (i) is or becomes generally available to the public other than
as a result of a disclosure by the recipient or its representatives in violation
of this Agreement or other obligation of confidentiality, (ii) was available to
the recipient or its representatives on a non-confidential basis prior to its
disclosure by the Discloser or the Discloser’s representatives, or (iii) becomes
available to the recipient on a non-confidential basis from a person (other than
the Discloser or its representatives) who is not prohibited from disclosing such
information to the recipient by a legal, contractual or fiduciary obligation to
the Discloser or the Discloser’s representatives.

“Good Industry Practice” means those practices, methods and acts, including
application of Integrated Engineering, that at any particular time, in the
exercise of reasonable judgment, and consistent with current construction
industry and United States nuclear industry practices, as applicable, would have
been expected to accomplish the desired result in the manner consistent with
applicable U.S., State and Local Law, and standards of reliability, safety,
efficiency and environmental protection in effect at such time, including the
exercise of that degree of skill, diligence, prudence and foresight which would
reasonably and ordinarily be expected from a skilled and experienced operator of
a de-conversion facility engaged in the same type of undertaking under the same
or similar circumstances.

"Services" means DUF6 de-conversion services, and any other related services, to
be performed for, or on behalf of, LES by IIFP as described in more detail on
any Addendum to this agreement.

"Territory" means the United States of America.





--------------------------------------------------------------------------------

“Waste Disposal Facility” means a federal or privately held facility properly
authorized and/or licensed by appropriate government agencies to receive and
dispose of all wastes generated by IIFP in conjunction with this Agreement.

2. Compensation and Expenses.  LES shall pay IIFP for performance of the
Services and related expenses as set forth in Addendum 1, or as otherwise
required by Article 3.  If either party is subject to material changes in the
legal and regulatory framework applicable to a party, the parties agree to
negotiate any such adjustment(s) in good faith provided such changes continue to
provide for LES a cost competitive option for de-conversion and disposal
services at the time of service as compared to the Department of Energy (DOE) or
other de-conversion service providers.

3.  Invoices and Payments.  

1.

LES shall pay to IIFP the full amount of any invoice issued by IIFP in
accordance with this Agreement on or before the thirtieth (30th) day following
the date on which such invoice was received by LES.  IIFP shall invoice LES
monthly for Services completed during the period.

2.

Any amount payable under this Agreement which is not paid when payment is due
will bear interest at a rate per annum equal to one and one half (1.5%)
percentage points in excess of the Prime Rate from the date such amount was past
due until such amount is actually paid, which interest will be compounded
monthly.

3.

Payment of all invoices issued by IIFP shall be made by LES to the following
address:




International Isotopes Fluorine Products, Inc.

4137 Commerce Circle

Idaho Falls, ID 83401

Attention:  Accounts Receivable




4.  IIFP's Obligations.

a.

Standard of Care.  IIFP shall perform the Services in accordance with Good
Industry Practice.

b.

Capital and Operating Cost.  IIFP is responsible for all costs associated with
locating, designing, and constructing the de-conversion facility and obtaining
all necessary licensing and permitting for such a facility.  IIFP is responsible
for all operating and maintenance costs as required to support the ongoing
operations of the de-conversion facility.

c.

Access to Information.  IIFP shall provide information to LES on the technical
aspects of the Services as reasonably requested by LES from time to time and the
right to audit records and inspect the facilities at the noted demonstration
reviews contained in Addendum 1, Article 3d.





2







--------------------------------------------------------------------------------



d.

Waste Disposal.  IIFP is solely responsible for contracting with a suitable
Waste Disposal Facility and ensuring that the DU is converted into UO2 or U3O8
at the Lea County Facility and packaged and shipped in accordance with the Waste
Disposal Facility requirements.  The UO2 or U3O8 shall meet the technical
requirements imposed by the Waste Disposal Facility for acceptance at the time
of shipment to the Waste Disposal Facility from IIFP.  As the waste may not be
immediately processed for shipment upon receipt from LES, the cost for waste
disposal charged to LES shall be that fee established at the time of DU shipment
from LES in accordance with Addendum 1, Article 3b.  IIFP is solely responsible
for performing the processing of the DUF6 and UF4 at the Lea County facility and
shall not transfer the responsibility to a third party.  IIFP shall not dispose
of the UF4 in any manner other than converting the material to UO2 or U3O8.
 IIFP shall not utilize a third party to dispose of the UF4 material in any
manner.

e.

Volume of UF4. IIFP explicitly agrees that, to the extent any legal limit is
established by local, state or federal authorities for UF4 storage, IIFP will
fully comply with such limit.  Additionally, IIFP explicitly agrees to limit the
amount of IIFP produced UF4 stored on-site or at remote locations to 1.5 million
pounds (or less if so required by regulation). If a volume of 1.5 million pounds
is reached, LES shall stop all further shipments of DUF6 until the volume of UF4
stored on-site or at remote locations is reduced to 1.0 million pounds.  IIFP
agrees to provide timely and accurate reporting of stored UF4 quantities on a
periodic basis  to LES.

f.

Title of DU and Cylinders.  IIFP shall take title to the DUF6 and cylinders at
the time it is delivered to IIFP’s possession, and LES shall have no further
liability or responsibility for the material. Delivery shall occur when the
lifting gear is detached from the relevant cylinder(s) in order to load it on to
a transport vehicle at the LES facility.  LES shall have the option of
re-purchasing empty cylinders from IIFP after their contents have been
completely removed, cleaned, tested and inspected for re-use in accordance with
the codes and standards applicable for re-use by LES, such as ANSI N14.1-2001 or
later revisions.  Cost for this option is provided in Addendum 1.

g.

Financial Responsibility.  IIFP shall take financial responsibility for
decommissioning of its facilities as required under United States Nuclear
Regulatory Commission ("NRC") licenses as a prerequisite to beginning the
Services and as required during all operations over the life of the facility.
 IIFP shall provide evidence of this complete financial assurance upon the
request of LES prior to receipt of DUF6 and typically on an annual basis, or as
otherwise reasonably requested.

h.

Legal Compliance.  In rendering the Services, IIFP shall comply with all
applicable State and U.S. Federal laws and regulations.

i.

Insurance Coverage. IIFP shall secure and maintain the following insurance
coverage and shall add LES as an additional insured to each applicable policy
prior to IIFP performing Services under this Agreement:  


i.

Workers Compensation

Statutory

ii.

Employer’s Liability

$1 million each accident

iii.

Motor Vehicle Liability

$1 million each accident

iv.

Environmental

$20 million per incident




Environmental coverage shall include commercial general liability and pollution
coverage.





3







--------------------------------------------------------------------------------




5.  LES'  Obligations.

a.

Access to Information.  LES shall provide IIFP with all information relating to
LES necessary for IIFP to per­form the Services, which information shall be true
and accurate.  For DUF6 weight and enrichment levels accuracy is defined as that
level required to meet applicable rules and regulations.  This information shall
include, without limitation, information, documents and materials needed to
facilitate IIFP's negotiations with state, federal and other regulatory
authorities for the construction of the de-conversion and fluorine extraction
facility or to respond to investor or public relations inquiries.
 Notwithstanding the above, if, in its sole discretion, LES considers any
information requested by IIFP under this provision to be commercially
proprietary or sensitive, classified or otherwise protected as National Security
Information (pursuant to 10 C.F.R. Part 95), it shall not be required to provide
such information.  Under such circumstances, the parties will cooperate in good
faith to achieve an alternative means of complying with this provision, if
possible.

b.

DOE Cost Information.  LES shall provide IIFP with copies of all information,
correspondence and cost estimates provided by or to the United States Department
of Energy ("DOE") as related to DOE's estimated waste disposal cost should LES
invoke the lesser cost option defined in Article 3.b of Addendum 1 for waste
disposal to the DOE.

c.

LES Federal License Amendment.  LES will submit a License Amendment Request
(LAR) to the Nuclear Regulatory Commission (NRC) for review and approval,
subsequent to IIFP receipt of approval from the NRC to begin IIFP site
construction.  This LAR will request removal of Condition 14 of the U.S. NRC
Material License SNM-2010 which prevents LES shipments of DUF6 to de-conversion
facilities employing anhydrous hydrofluoric acid in the de-conversion process.




6.  Limitation of Liability.  Regardless of the basis on which LES may make any
claim against IIFP for damages, IIFP shall only be liable for the amount of any
actual and direct loss or damage incurred by LES, such amount not to exceed the
amount actually paid IIFP for the Services, except to the extent authorized
under required insurance coverage. Notwithstanding the foregoing, LES shall bear
no responsibility for any accidents, abnormal events, or environmental
remediation necessary at IIFP’s facilities. Notwithstanding any other provision
herein, neither party shall be responsible for any incidental, indirect, or
consequential damages as mutually determined and agreed upon. Any liability of
LES shall be limited to actions at the LES facility necessary to (1) load DUF6
cylinders on IIFP transporters and transfer title for the cylinder and its
contents or (2) unload clean and inspected cylinders from IIFP and accept title
at LES for re-use. To the extent applicable, liability by LES under this
Agreement shall not exceed the limits provided under existing insurance
coverages carried by LES, and in no case to exceed $2M per accident.

7.  Conditions Precedent.  This Agreement and the Services contemplated hereby
are conditional upon the following conditions being met prior to beginning the
Services:

a.

LES and IIFP obtaining any necessary third party and government approvals
(including, as applicable, local, state and federal).  Each party represents
that it will, upon the request of the other party, identify in writing all such
approvals that it must obtain, and each party agrees that it shall use
commercially reasonable efforts and shall cooperate with the other party in
obtaining all such approvals; and

b.

IIFP must provide proof of insurance as required in Article 4.j





4







--------------------------------------------------------------------------------





c.

IIFP must demonstrate that it can provide Services on a commercial scale
consistent with the amount of DUF6 that LES is having de-converted as further
defined in Addendum 1 Article 3d.  LES will have the right to audit the IIFP
facility in operation and these activities, including using an independent
engineer, at LES’ sole expense, to evaluate the demonstrations as described in
Addendum 1 Article 3d.  Such engineer shall execute an appropriate
confidentiality agreement with the parties.



d.

Parent Guarantee.  All of IIFP's obligations under this Agreement are contingent
upon full execution of the Parent Guarantee in Addendum 2 to this Agreement.



e.

NRC Approval of License Amendment Request.  The NRC approves the LES LAR
described in Article 5.b.




8.  Term of this Agreement and Termination.  This Agreement shall remain in full
force and effect for an initial term of sufficient duration to cover the full
five years of DUF6 cylinder shipments as established in Article 1.d of Addendum
1, which is based on the IIFP operations starting no later than January 1st,
2014.  However, in its sole discretion, LES shall have the right to terminate
early if IIFP does not demonstrate production capacities described in Addendum
1, Article 3.d.  Either party shall have the right to immediately terminate upon
a material breach of this Agreement.  Such termination notice shall be provided
in writing.

9.  Entire Agreement.  This Agreement constitutes the entire agreement of the
parties and supersedes all previous agreements, written or oral, between
parties.  No statement, promise, or inducement made by either party, or the
agent of a party, either written or oral, which is not provide in this
agreement, is binding upon that party.

10.  Independent IIFP; No Offset.  IIFP shall perform this Agreement as an
independent con­tractor.  IIFP and the officers, agents and employees of IIFP
are not, and shall not be deemed LES employees for any purpose, including
workers' compensation.  IIFP shall, at IIFP's own risk and expense, determine
the method and manner by which duties imposed on IIFP by this Agreement shall be
performed; provided however that LES may monitor the work performed by IIFP.
 IIFP shall be entitled to none of the benefits accorded to an employee of LES.
 LES shall not deduct, offset or withhold any amounts whatsoever from the
compensation paid to IIFP including, but not limited to, amounts required to be
withheld for state and federal taxes.  IIFP alone shall be responsi­ble for any
taxes associated with all such payments.

11.  Assignment; Pledge of Agreement as Collateral.  Neither party may assign,
directly or indirectly, all or part of its rights or obligations under this
Agreement without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed, such that IIFP may collaterally
assign, transfer, grant, bargain, sell, convey, hypothecate, pledge, set over,
endorse over, and deliver unto any other party, and grant to any other party a
security interest in, all right, title and interest of IIFP in and to, all
benefits of IIFP under, and all monies due or to become due to IIFP under or in
connection with this Agreement (a "Collateralization").  In the event IIFP at
any time or from time to time wishes to effect a Collateralization, LES shall
cooperate therein as IIFP may reasonably request and shall execute such
documents, including consents, as IIFP shall reasonably request.  In addition,
each party may, without the need for consent from the other party (and without
relieving itself from liability hereunder), transfer or assign this Agreement to
an affiliate.  Any assignment, pledge of agreement or collateralization shall
conform with all applicable requirements of the NRC issued federal license for
the IIFP de-conversion facility.

12.  Binding Obligation.  This Agreement is to be binding on the successors and
assigns of the parties hereto.





5







--------------------------------------------------------------------------------

13.  Notices.  All notices, reports, records, or other communications which are
required or permitted to be given to the parties under this Agreement shall be
sufficient in all respects if given in writing and delivered in person, by
telecopy, by over­night courier, or by registered or certified mail, postage
prepaid, return receipt requested, to the receiving party at the address listed
on the first page of this Agreement or to such other address as such party may
have given to the other by notice pursu­ant to this Article.  Notice shall be
deemed given on the date of delivery, in the case of per­sonal delivery or
telecopy, or on the delivery or refusal date, as specified on the return
receipt, in the case of overnight courier or registered or certified mail.

14.  Subcontracts.  Both parties authorize the use of consultants and
subcontractors from time to time as needed to fulfill their respective
obligations under this Agreement provided such contracts are held to the
conditions of this Agreement.

15.  Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled in New York, New York by
arbitration in accordance with the commer­cial arbitration rules of the American
Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof; provided,
however, that the parties shall not be obligated to arbitrate any claim under
this Agreement relating to any obligation in which injunctive relief is provided
as a remedy for the breach of any such obligation.

16.  Interpretation; Governing Law; Jurisdiction.  The headings used herein are
for reference only.  The terms of this Agree­ment are set out in the text under
the headings.  This Agreement shall be governed by the internal laws of the
State of New York.  Each party hereby submits voluntarily to the personal
jurisdiction of the federal and state courts in the State of New York, waives
any claim or defense that those courts are not convenient, and consents to
service of process by any means authorized by New York or United States federal
law.  Nothing in this Article 16 shall be interpreted as modifying any provision
of Article 15.

17.  Severability.  If any provision of this Agreement, or any portion thereof,
is found by an arbitrator or any court of competent jurisdiction to be
unenforceable or invalid for any reason, such provision shall be severable and
shall not in any way impair the enforceability of any other provision of this
Agreement.

18.  Attorneys' Fees.  Notwithstanding Article 6, if either party commences
legal action of any kind or character, including but not limited to arbitration
proceedings, to either enforce the provisions of this Agreement or to obtain
damages for breach thereof, the prevailing party in such litigation shall be
entitled to all costs and reasonable attorney's fees incurred in connec­tion
with such action.

19.  Entire Agreement.  This Agreement (together with each applicable Addendum)
consti­tutes the entire agreement between the parties relating to the subject of
this Agreement and supersedes all previous agreements, promises,
rep­resen­tations, understandings and negotiations, whether written or oral,
among the parties with respect to the subject matter hereof.

20.  No Waiver.  The failure of either party to enforce at any time or for any
period of time, any term or condition of this Agreement shall not be construed
as a waiver of the same or the right thereafter to enforce such term or
condition.





6







--------------------------------------------------------------------------------

21.  Counterparts; Facsimile Signatures.  This Agreement and all Addenda may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which shall consti­tute one and the same instrument.
 Manually-executed counterparts of this Agreement and all Addenda may be
transmitted by facsimile or other electronic means and, when the counterpart so
transmitted is deliv­ered, shall have the same validity and effect as delivery
of a manually-executed counterpart.

22.  Survival.  The provisions in this Agreement that by their sense and context
are intended to survive performance by either or both parties shall also survive
the completion, expiration, termi­nation or cancellation of this Agreement or
any Addendum.


23.  Confidentiality.  Unless otherwise agreed to in writing by the Discloser
(i.e., the party disclosing Confidential Information), each party agrees (a)
except as required by Law, to keep confidential and not to disclose or reveal
any Confidential Information to any person other than its representatives (i)
who need to know the Confidential Information for the purpose of performing
under this Agreement and (ii) whom the recipient will cause to observe the terms
of this Agreement, (b) not to use Confidential Information for any purpose other
than in connection with such party’s performance under this Agreement.  Each
party acknowledges that it shall be responsible for any breach of the terms of
this agreement by it or its representatives and such party agrees, at its sole
expense, to take all reasonable measures (including, but not limited to court
proceedings) to restrain its representatives from prohibited or unauthorized
disclosure or use of the Confidential Information.

In the event that either party or any of its representatives is requested
pursuant to, or required by, Law to disclose any Confidential Information, each
party agrees that it will provide the other party with prompt notice of such
request or requirement in order to enable such party to seek an appropriate
protective order or other remedy (and if the party seeks such an order, the
other party will provide such cooperation as is reasonably requested), to
consult with respect to the party taking steps to resist or narrow the scope of
such request or legal process, or to waive compliance, in whole or in part, with
the terms of this Agreement.  In the event that such protective order or other
remedy is not obtained, or the other party waives compliance, in whole or in
part, with the terms of this Agreement, the party disclosing the Confidential
Information or its representative will disclose only that portion of the
Confidential Information that it is advised in writing by counsel is legally
required to be disclosed and will use commercially reasonable efforts to ensure
that all Confidential Information so disclosed will be accorded confidential
treatment.  The parties shall consult with one another and must agree in writing
in advance concerning the form and substance of any press release or other
public disclosure regarding this Agreement, and shall prohibit their
representatives from engaging in actions that could result in public disclosure
of any information concerning this Agreement; provided, however, that these
obligations shall not be deemed to prohibit any party from making any disclosure
which such party deems necessary in order to fulfill such party’s disclosure
obligations imposed by Law.  




Upon termination of this Agreement, either party may, in its sole discretion,
request of the other party, the return or destruction of all Confidential
Information (including all copies or reproductions thereof in whatever form or
medium, including electronic copies) furnished by the other party or its
representatives.  Such return or destruction shall be certified in writing by a
duly authorized representative of the non-requesting party.  Any oral
Confidential Information will continue to be subject to the terms of this
Agreement, even after termination.  








7







--------------------------------------------------------------------------------

24.  Indemnification.  Each party shall indemnify, defend and save harmless the
other party, including such other party’s officers, directors, employees, and
agents from and against any and all claims, suits, liabilities, losses, damages,
fines, penalties, or expenses including attorney’s fees, asserted by a third
party that are incurred in defence of any such claim or loss arising out of,
resulting from, or in any manner directly or indirectly connected with the
activities performed under this Agreement, provided however that this
indemnification shall not extend to any claims, suits, liabilities, losses,
damages, fines, penalties, or expenses caused by a party’s officers, directors,
employees, or agents gross negligence or willful misconduct.




25.  Representations of LES




LES represents and warrants that:




a.

LES is a limited liability company duly formed and validly existing under the
laws of the State of Delaware and is qualified to conduct business and is in
good standing under the laws of each jurisdiction in which the nature of its
business or the ownership of its properties requires such qualification.

b.

LES has the full power, authority and legal right to enter into and perform this
Agreement, and the execution, delivery and performance hereof by LES (a) will
not violate any judgment, order, law or regulation applicable to LES or any
provisions of LES’ Certificate of Organization and Limited Liability Company
Agreement, as amended through the date hereof, and (b) do not (i) conflict with,
(ii) constitute a default under or (iii) except as specifically created hereby,
result in the creation of any lien, charge, encumbrance or security interest
upon any assets of LES under any agreement or instrument to which LES is a party
or by which LES or its assets may be bound or affected.

c.

No approval, authorization, order or consent of, or declaration, registration or
filing with, any governmental authority is required for the valid execution and
delivery by LES of this Agreement except those that have been duly obtained or
made or are otherwise required by this Agreement, with the exception of needing
to remove Condition 14 in the LES Materials License Number SNM-2010 prior to LES
shipment of DUF6 to a de-conversion facility that employs a process that
produces anhydrous hydrofluoric acid.  Completing this action will be consistent
with Article 7 on Conditions Precedence.   

d.

This Agreement has been duly authorized, executed and delivered by LES and
constitutes a legal, valid and binding obligation of LES, enforceable in
accordance with its terms.

e.

There is no litigation or proceeding pending or, to the knowledge of LES,
threatened against or affecting LES (a) challenging the validity of this
Agreement, (b) seeking to enjoin the performance by LES of its obligations
hereunder or (c) that, if adversely determined, would materially adversely
affect the ability of LES to perform its obligations hereunder.


26.  Representations of IIFP




IIFP represents and warrants that:




a

IIFP is a Corporation duly formed and validly existing under the laws of the
State of Idaho and is qualified to conduct business and is in good standing
under the laws of each jurisdiction in which the nature of its business or the
ownership of its properties requires such qualification.








8







--------------------------------------------------------------------------------



b

IIFP has the full power, authority and legal right to enter into and perform
this Agreement, and the execution, delivery and performance hereof by IIFP (a)
will not violate any judgment, order, law or regulation applicable to IIFP or
any provisions of IIFP’s Formation Agreement dated as of May 16, 2007 and (b) do
not (i) conflict with, (ii) constitute a default under or (iii) except as
specifically created hereby, result in the creation of any lien, charge,
encumbrance or security interest upon any assets of IIFP under any agreement or
instrument to which IIFP is a party or by which IIFP or its assets may be bound
or affected.




c

No approval, authorization, order or consent of, or declaration, registration or
filing with, any governmental authority is required for the valid execution and
delivery by IIFP of this Agreement except those that have been duly obtained or
made or are otherwise required by this Agreement.




d

This Agreement has been duly authorized, executed and delivered by IIFP and
constitutes the legal, valid and binding obligation of IIFP, enforceable in
accordance with its terms.




e

There is no litigation or proceeding pending or, to the knowledge of IIFP,
threatened against or affecting IIFP (a) challenging the validity of this
Agreement, (b) seeking to enjoin the performance by IIFP of its obligations
hereunder or (c) that, if adversely determined, would materially adversely
affect the ability of IIFP to perform its obligations hereunder.




f

IIFP has reviewed this Agreement and represents that it has the experience and
ability to perform all of its covenants, specifications and obligations.




27.  Force Majeure. A party shall not be considered to be in default or breach
under this Agreement, and shall be excused from performance or liability for
damages to any other party, if and to the extent it shall be delayed in or
prevented from performing or carrying out any of the provisions of this
Agreement, except the obligation to pay any amount when due, in consequence of
any act of God, labor disturbance, failure of contractors or suppliers of
materials (not including as a result of non-payment), act of the public enemy or
terrorists, war (declared or otherwise), invasion, insurrection, riot, fire,
storm, flood, ice, explosion, breakage or accident to machinery or equipment, or
by any other cause or causes (not including a lack of funds or other financial
causes) beyond such party’s reasonable control, including any action or order,
regulation, or restriction imposed by, governmental, military or lawfully
established civilian authorities. Any party claiming a force majeure event shall
use reasonable diligence to remove the condition that prevents performance,
except that the settlement of any labor disturbance shall be in the sole
judgement of the affected party.  In the event that a Force Majeure event
continues for twelve (12) months, either party shall have the right to terminate
the contract upon thirty (30) days notice to the party claiming Force Majeure.
 This termination right is independent of any other termination rights set forth
in this Agreement.

The parties have executed this Agreement as of the date first written above.

IIFP:

 

LES:

 

 

 

 

 

International Isotopes Fluorine Products, Inc.

 

Louisiana Energy Services, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steve Laflin

 

By:

/s/ Gregory OD Smith

Name:

Steve Laflin

 

Name:

Gregory OD Smith

Title:

President

 

Title:

Chief Operating Officer/Chief Nuclear Officer





9







--------------------------------------------------------------------------------







ADDENDUM 1

TO

DE-CONVERSION SERVICES AGREEMENT




Between

International Isotopes Fluorine Products, Inc. ("IIFP")

and

Louisiana Energy Services L.L.C. ("LES")

1.

Purpose.

This Addendum defines the services to be performed by IIFP pursuant to that
certain De-Conversion Services Agreement (the "Agreement") dated April 13, 2010.
 Any defined terms not otherwise defined herein shall have the same meaning set
forth in the Agreement.

2.

Services.

Pursuant to this Addendum, the Services are as follows:

a.

IIFP will accept standard 48Y DUF6 cylinders at their Lea County Facility from
LES for de-conversion and ultimate disposal of the UO2 or U3O8 resulting from
the de-conversion and the fluorine extraction process.  

b.

IIFP will process the material at their Lea County Facility.

c.

IIFP will utilize approved waste disposal cylinders for disposal of the
resultant oxide.  The emptied 48Y DUF6 may be cleaned, tested, and inspected to
be offered for re-sale to LES (as first option) or to other clients.

d.

IIFP will provide for all necessary transportation, security, emergency response
and handling of DUF6 cylinders from LES to the IIFP facility and transportation,
security, emergency response, and handling of DU oxide materials and containers
from IIFP to the Waste Disposal Facility after de-conversion.

3.

Compensation/Reimbursement.

a.

LES agrees to pay IIFP a de-conversion charge of * per Kg of DUF6.  This charge
is subject to the price adjustments described in 3.e and includes cost of
transport, emergency response and security to the IIFP facility, acceptance of
title for the cylinder and its contents, de-conversion, cylinder acceptance and
preparation for disposal, and the cost of transport, emergency response and
security of the UO2 or U3O8 resulting from the de-conversion and fluorine
extraction process to the disposal site.

b.

This material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Commission.





*This material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Commission.




--------------------------------------------------------------------------------



c.

As an option to IIFP accepting cylinder title and ultimate disposition, IIFP
will clean, test, inspect, and offer 48Y cylinders for resale and re-title to
LES for an additional cost of * per cylinder.  This charge is subject to the
annual price adjustments described in 3.e.  Selection of this option by LES must
be provided in writing with sufficient notification to allow IIFP the
opportunity to provide this service in a reasonable time frame to LES as first
option prior to providing to cylinder resale to other clients.  Applicable
requirements for cylinder wash and inspection, such as ANSI N14.1-2001 and
subsequent revisions will be met.

d.

LES agrees to provide IIFP with at least the minimum DUF6 cylinder quantities
and no more than the maximum quantities shown in the following schedule:

HFP Facility Operations

Minimum Quantities

(whichever is less)

Maximum Quantities

First year

*

*

Second year

*

*

Third Year

*

*

Years four and five

*

*




In addition to the above, LES will provide at least one DUF6 48Y cylinder in
Year 2011, 2012, or 2013 to IIFP for the purpose of demonstrating the process as
defined below provided IIFP has obtained NRC and other regulatory approvals for
transport and use of the cylinder.

This is a firm commitment, unless the parties otherwise agree in writing.

Prior to Year 1 obligation of LES to provide cylinders and no later than
December 31, 2013, with the exception of one cylinder for demonstration
purposes, IIFP must:




–

This material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Commission.




Prior to Increasing LES’s annual cylinder obligation, above year 1 values IIFP
must:




–

This material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Commission.




LES’s right to terminate the Agreement includes IIFP’s failure to successfully
demonstrate these operational production capabilities and capacities.




e.

Effective January 1 of each calendar year, the parties agree that the pricing
set forth in Article 3.a and 3.c of Addendum 1 shall be subject to an annual
escalation increase based on  This material has been omitted pursuant to a
request for confidential treatment and such material has been filed separately
with the Commission.  The resulting multiplier used in determination of the
annual adjustment percentage shall be rounded to the nearest tenth of a percent.

4.

Cylinder Usage, Shipping, Return; Materials Management.

The following specifications and requirements will apply to the Services under
this Agreement:

a.

Assay of the DUF6 shall not exceed 0.6 % U-235, and shall be verified in
the shipping records by LES to IIFP for each shipped cylinder.





2

*This material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Commission.




--------------------------------------------------------------------------------







b.

Net weight content of the DUF6 in each shipped cylinder shall not exceed 27,560
pounds (12,501 Kilograms) for the standard 48-Y cylinders, or unless by mutual
agreement;

c.

Types of UF6 cylinders, and acceptance of cylinders, shall be in accordance with
both parties NRC licensing requirements and American National Standards
Institute (ANSI) N14.1-2001, or latest revision of the standard applicable
within the LES and IIFP federal licenses;

d.

Both parties shall comply with Department of Transportation applicable shipping,
placarding and documentation requirements; and

e.

Both parties shall comply with the requirements of their NRC license with
respect to nuclear material accountability measurements, and documentation and
shall provide the other party copies of such records as required to demonstrate
compliance with the accountability requirement.

5.

Disputed Shipments.

Receiver has the right to reject the receipt of cylinders or its contents that
are not in conformance with specifications and requirements of Addendum 1,
Article 4 above, unless otherwise resolved by mutual agreement.





3




--------------------------------------------------------------------------------

ADDENDUM 2

TO

DE-CONVERSION SERVICES AGREEMENT




Between

International Isotopes Fluorine Products, Inc. ("IIFP")

and

Louisiana Energy Services L.L.C. ("LES")

PARENT GUARANTEE




This parent guarantee ("Parent Guarantee") is executed as of April 13, 2010, and
is entered into by International Isotopes Inc. ("Guarantor").




As a material inducement to LES to enter into and perform its obligations under
that certain De-Conversion Services Agreement (the "Agreement") dated April 13,
2010, between IIFP and LES, and for good and valuable consideration therefore,
the receipt, adequacy and legal sufficiency of which Guarantor hereby
acknowledges, Guarantor hereby executes this Parent Guarantee for the benefit of
LES and its affiliates, successors and assigns and agrees as follows:



A.

Guarantor hereby irrevocably, absolutely and unconditionally guarantees to LES
and its affiliates, successors and assigns the full and timely performance by
IIFP of each and every term, provision, covenant, representation, warranty, duty
and obligation (collectively, "Obligations") that is to be made, carried out,
performed or observed by IIFP under this Agreement.  Without limiting the
generality of the foregoing, Guarantor hereby further agrees that Guarantor will
cause IIFP to perform fully and faithfully each and all of its Obligations under
this Agreement in strict accordance with the terms thereof and will not cause,
authorize or permit IIFP to breach or violate any of the terms or provisions of
this Agreement.



B.

The obligations of Guarantor hereunder shall be absolute and unconditional
irrespective of: (i) any lack of validity or enforceability of any provision of
this Agreement; (ii) any amendment, modification or assignment of this Agreement
made in accordance with the terms thereof; (iii) any waiver, consent, extension,
or other action or inaction under or in respect of any provision of this
Agreement or any exercise or non-exercise of any right, remedy, power or
privilege under or in respect of any provision of this Agreement; (iv) any
failure on the part of IIFP to perform or comply with any provision of this
Agreement; or (v) any fraudulent, illegal or improper act by IIFP.  The
obligations of Guarantor hereunder will remain in full force and effect until
the Obligations under this Agreement are fully performed and discharged.



C.

Guarantor's liability and obligations hereunder will continue notwithstanding,
and will be unaltered, unaffected and unimpaired by, the bankruptcy, insolvency,
reorganization, merger, consolidation, liquidation, dissolution, winding-up or
cessation of existence of IIFP.  Guarantor waives any defense arising by reason
of or related to (i) the insolvency or bankruptcy of IIFP; (ii) the lack of
authority of IIFP or the person signing this Agreement on behalf of IIFP or
failure of IIFP to duly and validly execute this Agreement after having
purported to do so; (iii) all surety ship defenses available to Guarantor;
and/or (iv) any election of remedies by LES.  Guarantor may not assign this
Parent Guarantee in whole or in part, whether by operation of law or otherwise,
without LES's approval in writing, and this Parent Guarantee will be binding
upon any permitted assignees or successors of Guarantor.





4







--------------------------------------------------------------------------------





D.

Guarantor hereby represents and warrants to LES that (i) it has the full right,
power and authority to execute this Parent Guarantee and to perform each of its
covenants and obligations set forth herein, and (ii) the execution, delivery and
performance of this Parent Guarantee will not constitute any breach or default
under any agreement or covenant to which Guarantor is a party or by or under
which it is bound.



E.

Guarantor hereby agrees to indemnify LES against any claims, losses,
liabilities, damages, judgments, costs and expenses (including without
limitation all attorneys' fees and costs) arising from or in connection with a
matter asserted by a third party and that LES may sustain or incur arising out
of (i) the breach by IIFP of any of its Obligations under this Agreement, and/or
(ii) the breach by Guarantor of any term, provision, covenant, representation,
warranty, duty or obligation hereunder.



F.

This Parent Guarantee and the rights of the parties hereunder shall be governed
by the law of the state by which this Agreement is governed.



G.

All actions or proceedings arising in connection with, touching upon or relating
to this Parent Guarantee and/or the breach thereof shall be settled by
arbitration in accordance with Article 16 of this Agreement.



H.

No delay or omission by LES to exercise any right under this Parent Guarantee
will impair any such right, nor will it be construed to be a waiver thereof.  No
amendment, modification, termination or waiver of any provision of this Parent
Guarantee, or consent to any departure by Guarantor therefrom, shall in any
event be effective without the written concurrence of LES and, in the case of
any such amendment or modification, without the written consent of the
Guarantor.




IN WITNESS WHEREOF, Guarantor has caused this Parent Guarantee to be executed by
its duly authorized officer.




International Isotopes Inc. (" Guarantor ")

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steve Laflin

 

 

Name:

Steve Laflin

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

ACCEPTED as of the date first set forth above.

 

 

 

 

 

 

Louisiana Energy Services L.P. (" LES ")

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory OD Smith

 

 

Name:

Gregory OD Smith

 

 

Title:

Chief Operating Officer/Chief Nuclear Officer

 

 








5





